Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first motor and a second motor both coupled to a surgical tool, wherein the motors are driven in accordance with a first motor command and a second motor command; and 
a controller configured to generate the first motor command using a position error input in accordance with a position control law, and 
configured to generate the second motor command using the position error input in accordance with an impedance control law.
With respect to claim 10, the Prior Art does not teach a first motor and a second motor both coupled to a surgical tool, wherein the motors are driven in accordance with a first motor command and a second motor command; and 
a controller configured to generate the first motor command using a position error input in accordance with a position control law, measure torque of the first motor, and generate the second motor command based on the measured torque.
With respect to claim 18, the Prior Art does not teach operating a first motor subsystem coupled to a surgical tool, wherein operating the first motor subsystem includes generating, by a controller, 
a first motor command using a position error input in accordance with a position control law to drive the first motor subsystem; and 
operating a second motor subsystem coupled to the surgical tool, wherein operating the second motor subsystem includes generating, by the controller, 
a second motor command based on the position error input or feedback from the first motor subsystem to drive the second motor subsystem.
Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846